Citation Nr: 0726287	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  07-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This case has been advanced on the Board's docket, as 
determined by the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in June 
1990.  The veteran did not appeal this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Thus, 
the decision became final.

2.  Evidence received since the most recent final denial of 
service connection for PTSD in October 1998 raises a 
reasonable possibility of substantiating the claim.

3.  The veteran has a current diagnosis of PTSD, a medical 
opinion that establishes a nexus between the diagnosis and a 
specific stressor in service, and objective evidence that the 
specific stressor occurred. 


CONCLUSIONS OF LAW

1.  The June 1990 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (b) (West 2002).

2.  Evidence received since the September 1998 rating 
determination is new and material and the veteran's claim is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 

3.  PTSD was incurred due to active service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran have been sufficiently met in this case.  
Furthermore, given the favorable nature of this decision, any 
failure in the duty to notify or duty to assist is harmless 
error, as it has failed to result in any prejudice to the 
veteran. 

Service Connection

The veteran contends that he has developed PTSD as a result 
of traumatic experiences he underwent while serving in 
Vietnam.  He notes that his claim has previously been denied, 
but he believes that he has submitted new and material 
evidence that is sufficient to both reopen and to grant his 
claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's initial claim for service connection for PTSD 
was denied in a June 1990 decision by the Board.  When a 
claim is disallowed by the Board, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006). 

The evidence considered by the June 1990 Board decision 
included the veteran's service medical records, his service 
personnel records, VA treatment records dated in 1988, the 
report of a May 1989 VA psychological evaluation, and the 
veteran's testimony at a personal hearing.  The decision 
noted that the veteran had diagnoses of PTSD.  However, 
service connection was denied on the basis that there was no 
objective evidence of a life-threatening stressor during 
service that would have resulted in the veteran's PTSD.  

The Board notes that the veteran has attempted to reopen his 
claim on several occasions since the June 1990 Board 
decision.  His claim was denied again by the Board in August 
1992, and most recently by an October 1998 rating decision.  
The October 1998 rating decision was not appealed, and is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The August 1992 Board decision and the October 1998 rating 
decision each denied the veteran's claim for similar reasons 
as the June 1990 Board decision.  These decisions noted that 
the veteran had multiple diagnoses of PTSD.  However, they 
determined that the veteran's claimed stressors were either 
the result of his willful misconduct, were unsubstantiated by 
objective evidence, or were too general to result in the 
development of PTSD.  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.

The Board notes that the evidence submitted in support of the 
veteran's claim to reopen includes a January 2007 letter 
cosigned by a VA therapist and a VA psychiatrist, both of 
whom treat the veteran.  They state that the veteran has 
PTSD, and that it was as likely as not the result of 
stressors that occurred in Vietnam.  One of the stressors 
that was specifically cited as a cause of the PTSD was a 
rocket attack at Nha Trang airfield.  

The Board finds that this evidence is both new and material.  
It is new in that it contains information that was not 
previously before the decision makers, namely that there is a 
nexus between a stressor event in Vietnam and the veteran's 
PTSD.  It is also material in that the lack of a nexus 
between the veteran's PTSD and a specific stressor in Vietnam 
was the basis for a previous denial.  The August 1992 Board 
decision specifically considered and rejected the rocket 
attack at Nha Trang as a possible stressor for the veteran's 
PTSD, but did so without the benefit of a medical opinion.  
The new evidence contains such an opinion.  Therefore, as the 
evidence is both new and material, the claim is reopened.  As 
the veteran's claim has been reopened, the Board will now 
proceed with a de novo review of his claim.  

After consideration of the veteran's contentions and a review 
of the evidence, the Board finds that entitlement to service 
connection for PTSD is warranted.  

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran has multiple diagnoses of PTSD.  
Furthermore, the January 2007 letter from the VA health care 
providers specifically cites a rocket attack at Nha Trang as 
a stressor which resulted in the development of PTSD.  
Therefore, all that is required to establish service 
connection is credible supporting evidence that the claimed 
in service stressor occurred.  

The Board finds that there is credible supporting evidence to 
show that the rocket attack at Nha Trang occurred, and that 
the veteran was present during this attack.  The evidence 
includes a Military Police Report dated May 1970, in which 
the veteran reported that he had been robbed of his duffel 
bag.  The details of the report show that the veteran left 
his duffle bag to find shelter during a rocket attack.  This 
contemporaneous report confirms not only that the attack 
occurred, but that it was close enough to the veteran's 
person that he was required to seek shelter.  

In reaching this determination, the Board notes that the 
August 1992 Board decision also found that the evidence 
established that the veteran had been present at Nha Trang 
during the rocket attack, and that he had been forced to seek 
shelter as result of this attack.  However, the Board further 
found that the mere presence of the veteran during a 
bombardment was not sufficient to constitute a stressor that 
would cause PTSD.  Since this determination, in an appeal 
under similar circumstances in which a veteran also claimed 
that his presence during an enemy attack was a stressor that 
resulted in PTSD, the Court found that corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required.  Instead, independent 
evidence that the incident occurred is sufficient.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  In the current appeal, 
as the evidence shows that the veteran was present during the 
rocket attack at Nha Trang, his stressor is confirmed.  

Furthermore, although past decisions have determined that 
some of the stressors reported by the veteran were the result 
of his own willful misconduct, or were unable to be verified; 
only the confirmation of a single stressor is required.  As 
the evidence shows a current diagnosis of PTSD, a link 
between this diagnosis and a specific stressor in service, 
and objective evidence that this particular stressor 
occurred, entitlement to service connection for PTSD is 
established.  38 C.F.R. § 3.304(f).  The claim is thus 
granted in full.





ORDER

The veteran has submitted new and material evidence to reopen 
his claim for service connection for PTSD, and entitlement to 
service connection for PTSD is granted. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


